Citation Nr: 0726420	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-40 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for neuropathy, right lower extremity.

2.  Entitlement to service connection of a left hip condition 
claimed as secondary to service-connected conditions of the 
right ankle, right knee, right lower extremity, left knee and 
lumbar spine.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and S.L., his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 until 
January 1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   


FINDINGS OF FACT

1.  The veteran's neuropathy of the right lower extremity 
consists of subjective complaints of numbness, particularly 
in the toes and subjective complaints of pain in the foot and 
leg without clinical findings of partial paralysis.   The 
veteran does not seek treatment for this condition.  

2.  The preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran 
suffers from a current disability of the left hip.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the service-connected neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20; 4.27; 4.124a, Diagnostic Code 
8599-8520 (2006).

2.  A left hip disability was not incurred secondary to any 
of the veteran's service-connected disabilities.  38 C.F.R. 
§ 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

As the June 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
right lower extremity neuropathy, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in that determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code(s) (DC) for rating the disability at 
issue, and included a description of the rating formulas for 
all possible schedular ratings under this diagnostic code(s).  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the service connection issue on 
appeal.  Crucially, the RO informed the veteran of VA's duty 
to assist him in the development of his service connection 
claim.  In the March 2005 VCAA letter, the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records as well 
as authorization for records not held by the Federal 
government.  

Finally, the Board notes that the March 2005 letter expressly 
notified the veteran 
"If there is any other evidence or information that you 
think will support you claim, please let us know.  If you 
have any evidence in your possession which pertains to your 
claim, please send it to us."  See the March 12, 2005 VCAA 
letter, page 5.  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for a service 
connection claim or for an increased rating claim, section 
5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that an effective date for the award of 
benefits will be assigned if an increased rating is awarded.

In this case, the veteran is seeking entitlement to an 
increased disability rating as well as entitlement to service 
connection.  With respect to the service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.   

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

 Concerning the increased rating claim elements (1), (2) and 
(3) [veteran status, current existence of a disability and 
relationship of such disability to the veteran's service] are 
not at issue.  With respect to elements (4) and (5), degree 
of disability and effective date, further notice is not 
required.  He has received ample notice as to what is 
required for an increased disability rating so much so that 
he applied the rating criteria as part of his personal 
testimony at the RO hearing, advocating for a finding of 
severe disability, that is to say a 60 percent disability 
rating.      

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for increased rating and service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the veteran's service medical records, letter of the 
private physician and reports of VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  In June 2006 the veteran presented 
personal testimony before the RO hearing officer.  A copy of 
that transcript has been associated with the veteran's VA 
claim folder.   

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an initial evaluation in excess of 10 
percent for neuropathy, right lower extremity.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006) [higher of two 
evaluations].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings." See Fenderson, 12 Vet. App. at 
126.

Specific rating criteria

The veteran's neurological impairment of the right lower 
extremity is currently evaluated as 10 percent disabling 
under Diagnostic Code 8520 [paralysis of sciatic nerve].

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  When 
there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation. Moderate incomplete paralysis warrants a 20 
percent rating.  Mild incomplete paralysis warrants a 10 
percent rating.

Words such as "mild", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6 (2006).  Although the 
word "moderate" is not defined in VA regulations, "moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc." Webster's New World Dictionary, 
Third College Edition (1988), 871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2006).

Analysis

The veteran is seeking an increased evaluation for his 
neuropathy of the right lower extremity.  Essentially he 
contends that his symptoms are "severe."  See transcript of 
the hearing page, 2.  The Board notes that severe neuropathy 
corresponds with a 60 percent disability rating.  For the 
reasons set out immediately below, the Board has determined 
that the evidence of record demonstrates that the criteria 
for the assignment of a 10 percent disability rating and no 
higher have been met.  



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

After a review of the evidence pertaining to the veteran's 
neuropathy symptoms, the Board has determined that the most 
appropriate Diagnostic Code for evaluation of the disability 
is the code it is currently rated under, Diagnostic Codes 
8599-8520 [Neurological impairment, other, and paralysis of 
sciatic nerve]  See 38 C.F.R. § 4.20 (2006) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous]; see also 38 C.F.R. § 
4.27 (2006 [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The veteran's neuropathy condition is sensory only involving 
subjective complaints of pain in the foot and right leg and 
mild loss of sensation in the right foot.  Accordingly, 
Diagnostic Code 8520 which accounts for symptoms in the foot 
and leg most appropriately corresponds to the area of the 
veteran's symptoms.  The veteran's neurological impairment of 
the right lower extremity was specifically found in the May 
2005 VA examination to not involve a peroneal neuropathy 
making Diagnostic Codes 8521-8523; 8621-8623 and 8721-8723 
less appropriate than the currently assigned 8599-8520.  

Neither the veteran nor his representative have suggested 
that another diagnostic code be used or would otherwise be 
more appropriate. Accordingly, the Board will evaluate the 
veteran's neuropathy complaints under the diagnostic code 
under which it is currently rated, Diagnostic Code 8599-8520.

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating for neuropathy of the right lower extremity.  In order 
to be assigned the next higher 20 percent disability rating 
there must be evidence of a moderate disability.  

The veteran has not received ongoing treatment for this 
disability.  Additionally, it was not noted at the time of 
his June 2003 VA medical examination.  Therefore the medical 
evidence concerning the nature and severity of this issue is 
almost completely limited to the May 2005 VA medical 
examination.  

According to the evidence of record, the veteran's neuropathy 
is wholly sensory without clinical findings of nerve 
involvement or true partial paralysis.  Neuropathy which is 
wholly sensory most associated with a mild disability.  See 
38 C.F.R. § 4.124a (2006).   

To the extent that the veteran complains of severe pain as a 
basis for the assignment of the next higher 20 percent 
disability rating, such was not observed on examination.  
Moreover, absent the veteran's subjective complaints of 
alternating pain and numbness his service-connected 
neuropathy condition has no manifestations.  To the extent 
that the veteran has noted a use of an ankle brace or a loss 
of muscle tissue, those symptoms are already considered and 
compensated in the veteran's service connected ankle and knee 
disabilities.  As such, considering these symptoms in the 
assignment of a higher diagnostic code for the veteran's 
neuropathy would constitute evaluating the same disability 
under various diagnoses.  This is a practice that is to be 
avoided.  See 38 C.F.R. § 4.14 (2006); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Accordingly, there is no basis to assign the next higher 20 
percent disability or to find a moderate disability.  In 
general, the regulation notes that when neuropathy is wholly 
sensory, as it is here, the highest available rating is the 
20 percent disability rating.  Therefore the criteria for the 
assignment of a still higher 40 percent disability rating, 
the requested 60 percent disability rating or the highest 80 
percent disability rating are manifestly not met.  A mild 
neuropathy disability which manifests as subjective 
complaints of pain only is shown and the 10 percent 
disability rating will be continued.  

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 10 percent 
rating for the right lower extremity. As explained in detail 
above, the evidence shows that the baseline lower extremity 
neurological impairment remained fairly constant, being 
manifested primarily by complaints of pain.  

Accordingly the 10 percent disability rating will be 
continued from March 4, 2005 to the present.  

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

After a review of the record, the Board has determined that 
this matter has not been raised by the veteran or addressed 
by the RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected neuropathy of the right lower extremity.  
If the veteran wishes to have VA consider the matter of an 
extraschedular rating, he should contact the RO.   

2.  Entitlement to service connection of a left hip condition 
claimed as secondary to service-connected conditions of the 
right ankle, right knee, right lower extremity, left knee and 
lumbar spine.  

Relevant law and regulations

Secondary service connection - in general

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

The veteran is seeking entitlement to service connection of a 
left hip condition claimed as secondary to any and all of the 
veteran's service-connected conditions.  Essentially, he 
contends that changes in his gait caused by his service-
connected disabilities of the right lower extremity (ankle, 
knee and neuropathy), left lower extremity (knee) and/or 
lumbar spine have caused him to develop a disability of the 
left hip.  

As discussed above, in general, in order for service 
connection to be granted, on either a direct or secondary 
service connection basis, three elements must be satisfied: 
(1) a current disability; (2) a service-connected disability; 
and (3) medical nexus.  See Wallin, supra.

The competent and probative medical evidence of record 
contains three medical opinions concerning the existence of a 
current disability of the left hip.  Two of the opinions are 
against the veteran's claim and one tends to support the 
veteran's claim.  

In support of the veteran's claim, there is the May 2003 
letter of the veteran's treating physician, Dr. K.B.  In his 
May 2003 letter, Dr. K.B. opines that the veteran suffers 
from "a long-standing history of arthritis involving his 
lower extremities, hips, knees, etc."  

Weighing against the veteran's claim is the June 2003 VA 
medical examination with x-ray.  The June 2003 examiner did 
not diagnose a disability of the veteran's hips.  Moreover 
the x-rays taken in June 2003 did not show arthritis or any 
other disability of the veteran's left hip.  

Also against the veteran's claim is the May 2005 VA 
examination undertaken during the course of this claim.  The 
May 2005 VA examination similarly did not diagnose a current 
condition of the veteran's left hip.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  It is the responsibility of the 
Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).

The Board finds that the opinion of Dr. K.B. is outweighed by 
the June 2003 and the May 2005 VA medical opinions.  In that 
regard, the Board notes that the opinion of Dr. K.B. to the 
effect that current disability of the left hip exists is 
vague in the extreme.  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert, supra; see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, the Board places little weight of probative 
value on the opinion of Dr. K.B.  

The Board placed greater weight of probative value on the 
June 2003 and May 2005 examinations which failed to diagnose 
a left hip disability.  The June 2003 and May 2005 VA medical 
opinions are supported by objective diagnostic testing, 
specifically the June 2003 x-ray.  This x-ray was undertaken 
after Dr. K.B. had rendered his opinion regarding the 
existence of a current left hip disability.  However, the 
June 2003 x-ray does not show any left hip disability.  
Moreover, the May 2005 VA examination was undertaken with the 
specific purpose to determine whether or not a left hip 
disability existed.  No such disability was found.  
Therefore, the weight of the competent and probative medical 
evidence of record is against a finding that a current left 
hip disability exists.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Brammer; Rabideau, supra.  [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte supra.   

To the extent that the veteran is himself asserting that he 
in fact does have a left hip disability, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Any such statements offered in support 
of the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  The same is 
true of the testimony of the veteran's wife to the effect 
that the veteran suffers from a current disability of the 
left hip.  

The law is clear that in order to be considered for service 
connection, to include service connection on a secondary 
basis, a claimant must first have a disability.  See Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of 
evidence of a diagnosed left hip disability, Wallin element 
(1) is not met and service connection may not be granted for 
this disorder on this basis alone.  

Further, the veteran has not argued that he is seeking 
service connection of a left hip disability on a direct 
basis.  Regardless of whether or not the veteran had sought 
service connection on a direct basis, in the absence of a 
diagnosed disability of the left hip, a claim of entitlement 
to service connection of a left hip disability on a direct 
basis also would have failed.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Brammer, supra.  

 
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for neuropathy, right lower extremity is denied.

Entitlement to service connection of a left hip condition 
claimed as secondary to service-connected conditions of the 
right ankle, right knee, right lower extremity, left knee 
and/or lumbar spine is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


